Mr. Justice Dickey delivered the opinion of the Court: The application for judgment on the delinquent list embracing these lands was made at the June term, 1879. A rule was entered requiring all objections to be filed by June 16, 1879. As to these and other lands no objections were filed. As to other lands objections were filed. On June 16, a judgment by default was ordered in all cases wherein no objections were filed, and the consideration of the objections, in the cases where objections were filed, was not concluded until after July 1, 1879. After this, and after objections in some eases had been sustained, a general judgment, in the form provided by statute, was entered against ail lands in the delinquent, list as to which no objection had been sustained by the court. These lands were embraced in that general judgment. Appellee insists that the amendment of section 224 of the Eevenue act, should be held to apply to these judgments against these lots, because this final judgment was not entered until after July 1, 1879, and by reason of such amendment no question can now be raised to such judgments which existed before the judgment. We think this amendment does not apply to these judgments. They were, in substance, rendered June 16, 1879, when the default was entered, and this was before the amending act came in force. This judgment by default, on June 16, 1879, was, in substance, a judgment that each tract in the delinquent list, to the sale of which no objections had been filed, should be sold for the amount claimed in the delinquent list. This judgment embraced these tracts. Examining the sales (from which the privilege of redeeming is sought) in the light of the statute as it was when the judgments were rendered, and without reference to the amendment of July 1, 1879, we see no valid objection to the sale of the whole tract, for the taxes of 1878, for the sum of $168.79. To redeem from this sale on March 17, 1880, when the tender was made, appellant was required to pay the amount bid, and twenty-five per cent added thereto, making $210.98|. As to the sale of lot 8 separately, for the “back tax and forfeitures” extended separately, without being added to or combined with any tax for the current year, we think it was irregular, and no penalty of twenty-five per cent can be demanded on account of such sale. The only authority found in our statutes for selling land for “back tax and forfeitures, ” upon an extension of the same upon the tax warrant, is contained in sections 129 and 229 of the Revenue law. Where real estate has been forfeited to the S^ate, the county clerk is authorized by section 129, “when he is making up the amount of tax due upon such real property for the current year, ” to add to the tax of the current year “the amount of back tax * * * remaining due upon such real property, with one year’s interest, at ten per cent, on the amount of tax due, and the aggregate amount, so added together, shall be collected in like manner as the tax on other real property for that year may be collected. ” Section 229 declares: “The amounts due on lands and lots previously forfeited to the State * * * shall be added to the tax of the current year, * * and the amount so charged shall be placed on the books, collected, and paid over in like manner as other .taxes. Said additions and sales shall be continued from year to year until the taxes on said property are paid, by sale or otherwise.” It is plain, from the terms of these sections, that the back taxes to be added must regularly be back tax against the same land, precisely, against which the taxes of the current year are being extended, and that the only regular mode by which such back tax can be placed in the collector’s warrant by the clerk, is that of adding the same to the taxes of the current year, and the only lawful authority for this mode of collection of such back tax is, as a part of an aggregate made by the county clerk adding the back tax and the tax for the current year together. It is only the back tax upon “such real property” as has been valued for the current year by the assessor, which is to be added,—the back tax “upon such real property” as the clerk is then dealing with in making up the amount of tax due for the current year. It is only as part of the aggregate amount, “so added together, ” that such back tax is authorized by this statute to be collected in this way. There is no authority given by statute to the court to render judgment against any land “for back tax and forfeitures,” except in cases where such back taxes have been placed in the collector’s warrant by the county clerk, by adding the same to the amount of the taxes for the current year against the same property as that forfeited, and where such back taxes are made upon the warrant a part of an aggregate amount, “so added together.” It is only as a part of such aggregate that back taxes of this kind are authorized by the statute to be collected “as other taxes” are or may be collected. This is not a matter of mere form,—it is matter of substance. The tax-payer is not required to search the tax books in more than one place for the taxes against his land, where no cause exists for placing the several charges in different places upon the tax books and tax warrants. The taxpayer failing to pay his taxes, is not to be harassed by more than one judgment and one sale of his property, without some necessity. There are special eases provided for by statute where different classes of taxes may be collected separately, but this is not such a ease. As well might the clerk, in making up the tax list, charge the same property with county taxes for the current year in one place, and in another place charge the same property with the State taxes for the same year, and thus lay the foundation for separate judgments and separate tax sales, when the law provides for but one judgment and one sale for these items, in an aggregate. It is suggested that this ruling will enable an owner of contiguous properties, which have been forfeited separately for back taxes, to defeat the collection of -the same by demanding that the several adjoining tracts be listed as an integer for the taxes of the current year. We think not. When an owner, in such case, makes such demand, he by necessary implication asks and consents that the sum of the back tax and forfeitures for each part shall be brought forward as a charge upon the whole. The listing by the clerk, of lot 8 separately, to be charged separately, with back tax and forfeitures, not in combination with current taxes, and not as a part of an aggregate formed by adding the two classes together, was so irregular upon its face as to render the sale invalid, and no penalty of twenty-five per cent upon the amount of the sale for back taxes attached to the same. These back taxes, however, were a charge upon lot 8, and by the payment of the amount of his bid on that lot by Stanley, this charge in favor of the State was discharged. He has, therefore, a right to insist that the owner ought not to be allowed to redeem from the sale for the taxes for 1878, without refunding to him (Stanley) also the money paid on account of these back taxes on lot 8, with six per cent interest thereon from the day of sale until the day of redemption. This amount, on March 17, 1880, was $500.34. This, added to the regular redemption money, (say $211,) made, at that date, $711.34,—the full redemption money. The tender was $725, being more than sufficient. It is the opinion of the court that it was error in the trial court to dismiss appellant’s bill. The judgment of affirmance by the Appellate Court is therefore reversed, and the cause remanded, that the decree may be reversed and the cause remanded, with directions that a decree be entered holding the amount tendered for redemption by appellant to be adequate, and ordering the certificates of sale in question to be canceled upon the payment by appellant of the sum of $725, with interest from the date of the tender, or offer to pay that amount, within a time to be limited in said decree, with interest on that amount from the day of entering such decree. Judgment reversed.